Citation Nr: 0837210	
Decision Date: 10/29/08    Archive Date: 11/05/08

DOCKET NO.  06-22 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in a 
May 1946 RO rating decision that granted service connection 
for bilateral nutritional amblyopia, secondary to deficient 
diet suffered while a prison-of-war (POW) and, as amended by 
the RO's October 2005 decision, assigned a rating of 10 
percent, but no higher.

2.  Whether there was CUE in an April 1947 RO rating decision 
that assigned a rating of 10 percent, but no higher, for 
nutritional amblyopia, secondary to deficient diet suffered 
while a POW.


REPRESENTATION

Appellant represented by:	Disabled American Veterans





ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The veteran served on active duty from August 1939 to May 
1946.  During this time, he was held as a POW of the Japanese 
government from March 1942 to September 1945.

The veteran's current CUE claims come to the Board in the 
aftermath of the Board's January 2005 dismissal of a CUE 
motion.  That motion alleged CUE in a prior, August 1976 
Board decision, but was dismissed as withdrawn at the 
veteran's request, in order for the veteran to seek initial 
review of his allegations of CUE in prior RO rating decisions 
as to the ratings then assigned for his bilateral nutritional 
amblyopia.

Significantly, in its January 2005 dismissal, the Board noted 
that the August 1976 Board decision, as well as subsequent 
Board decisions, had not subsumed all of the prior RO 
decisions as to the ratings assigned for the veteran's 
bilateral nutritional amblyopia, to include the May 1946 and 
April 1947 RO rating decisions that are the subject of the 
CUE claims under consideration herein.  The Board referred to 
the RO, for initial review and consideration, the veteran's 
"CUE claims as to rating decisions entered on May 23, 1946, 
and April 1, 1947, and subsequently, involving the ratings 
assigned for service-connected eye disorders," to the extent 
that such decisions were not subsumed by subsequent Board 
decisions.

The RO addressed the veteran's CUE claims in an October 2005 
rating decision, which is the decision currently on appeal 
before the Board. 

In September 2008, the undersigned Veterans Law Judge of the 
Board granted the veteran's motion to advance his case on the 
Board's docket.  See 38 U.S.C.A. § 7107 (West 2002); 
38 C.F.R. § 20.900(c) (2007).

The veteran requested a Travel Board hearing in his June 2006 
substantive appeal, but withdrew this request later that 
month.

In May 2007, after the RO issued a supplemental statement of 
the case (SSOC), the veteran submitted additional evidence to 
the RO.  However, this evidence was duplicative of evidence 
previously submitted, and the RO was therefore not required 
to issue another SSOC.  See 38 C.F.R. §§ 19.31(b)(1), 
19.37(a) (2007).

For the reasons discussed below, the Board will decide the 
veteran's CUE claims as to the March 1946 and April 1947 RO 
rating decisions.  However, the veteran's CUE claim as to the 
RO's June 1948 rating decision is referred to the RO for 
initial review and adjudication.


FINDINGS OF FACT

1.  In a May 1946 rating decision, the RO granted service 
connection for bilateral nutritional amblyopia, secondary to 
deficient diet suffered while a POW, and assigned a 
noncompensable rating.

2.  In an October 2005 rating decision, the RO found that 
there was CUE in the May 1946 rating decision to the extent 
that it denied a rating of 10 percent for the veteran's 
bilateral nutritional amblyopia, and amended the May 1946 
rating decision by assigning a rating of 10 percent, but no 
higher.

3.  Although the veteran was notified of the May 1946 rating 
decision, he did not appeal and it became final, and this 
rating decision, as amended by the RO's subsequent October 
2005 decision, did not contain error of fact or law.

4.  In an April 1947 rating decision, the RO assigned a 
rating of 10 percent, but no higher, for the veteran's 
bilateral nutritional amblyopia.  Although the veteran was 
notified of the decision, he did not appeal and it became 
final, and this rating decision did not contain error of fact 
or law.


CONCLUSIONS OF LAW

1.  There was no CUE in the RO's May 1946 rating decision, as 
amended by the RO's October 2005 rating decision, which 
assigned a rating of 10 percent, but no higher, for the 
veteran's bilateral nutritional amblyopia.  38 C.F.R. § 3.105 
(2007).

2.  There was no CUE in the RO's January 1947 rating 
decision, which assigned a rating of 10 percent, but no 
higher, for the veteran's bilateral nutritional amblyopia.  
38 C.F.R. § 3.105 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Referral of the CUE Claim as to the June 1948 RO Rating 
Decision

As noted, the Board in January 2005 referred the veteran's 
CUE claims as to the ratings in prior RO decisions to the RO 
for initial review and adjudication.  In response, the RO 
sent the veteran an August 2005 letter explaining that it was 
working on his claims of CUE in the May 1946, April 1947, and 
June 1948 rating decisions regarding his service-connected 
bilateral nutritional amblyopia.  Although the provisions of 
the Veterans Claims Assistance Act of 2000 (VCAA) are not 
applicable to CUE claims, see Livesay v. Principi, 15 Vet. 
App. 165, 179 (2001) (en banc), the RO nevertheless explained 
in an August 2005 letter how the veteran could present a 
valid CUE claim as to these rating decisions.

In response, the veteran sent an August 2005 letter in which 
he referred to his CUE claims as to the May 1946, April 1947, 
and June 1948 rating decisions.  However, in its October 2005 
rating decision, the RO addressed only the May 1946 and April 
1947 rating decisions.  After the veteran filed a NOD as to 
the RO's October 2005 rating decision, the RO's May 2006 SOC 
similarly addressed the veteran's CUE claims only as to the 
May 1946 and April 1947 rating decisions, although it 
mentioned that the veteran submitted "a copy of an award 
letter dated June 10, 1948 [which] advised you that 10 
percent evaluation was continued."  The Board notes, 
however, that attached to the original June 1948 letter is a 
handwritten rating sheet indicating that the VA examinations 
of April and May 1948 had been noted and considered.  Thus, 
the June 1948 letter and rating sheet indicate that the RO 
did in fact issue a June 1948 rating decision, and not just 
an award letter, which was not subsumed by a subsequent Board 
decision, and therefore may be challenged by the veteran via 
a CUE claim.  However, as the RO did not address the 
veteran's CUE claim as to the June 1948 rating decision in 
its October 2005 rating decision, this CUE claim is not 
before the Board and is referred to the RO for initial review 
and adjudication.


II.  Applicable Legal Principles

As to the CUE claims that are before the Board, under the 
provisions of 38 C.F.R. § 3.105(a), previous determinations 
that are final and binding will be accepted as correct in the 
absence of CUE.  However, if the evidence establishes CUE, 
the prior decision will be reversed and amended.  A finding 
of CUE has the same effect as if the corrected decision had 
been made on the date of the reversed decision.

In determining whether a prior determination involves CUE, 
the Court has established a three-prong test.  The three 
prongs are: (1) either the correct facts, as they were known 
at the time, were not before the adjudicator (i.e., there 
must be more than simple disagreement on how the facts were 
weighed or evaluated), or the statutory/regulatory provisions 
extant at that time were not correctly applied; (2) the error 
must be "undebatable" and of the sort which, if it had not 
been made, would have manifestly changed the outcome at the 
time it was made; and (3) a determination that there was CUE 
must be based on the record and law that existed at the time 
of the adjudication in question.  Damrel v. Brown, 6 Vet. 
App. 242, 245 (1994), citing Russell v. Principi, 3 Vet. App. 
310, 313-14 (1992) (en banc).

CUE is a very specific and rare kind of "error."  It is the 
kind of error in fact or law that, when called to the 
attention of later reviewers, compels the conclusion, to 
which reasonable minds could not differ, that the result 
would manifestly have been different but for the error.  
Generally, the correct facts, as they were known at the time, 
were not before the Board, or the statutory and regulatory 
provisions extant at the time were incorrectly applied.  Even 
when the premise of error is accepted, if it is not 
absolutely clear that a different result would have ensued, 
the error complained of cannot be ipso facto clear and 
unmistakable.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993), 
citing Russell, 3 Vet. App. at 313-14.

A determination of CUE must be based on the record and the 
law that existed at the time of the prior adjudication.  
Baldwin v. West, 13 Vet. App. 1 (1999); Caffrey v. Brown, 6 
Vet. App. 377 (1994).


III.  Analysis

The veteran claims CUE in the May 1946 and April 1947 RO 
rating decisions.  In a May 1946 rating decision, the RO 
granted service connection for bilateral nutritional 
amblyopia, secondary to deficient diet suffered while a POW, 
and assigned a noncompensable rating, effective May 21, 1946, 
the day after separation from service.  In April 1947, the RO 
increased the rating to 10 percent, effective February 12, 
1947, the date of a VA examination.  The veteran was notified 
of each decision by letter, but did not appeal.  Therefore, 
unless an exception to finality applies, each decision is 
final as to the evidence of record.  See 38 U.S.C.A. § 7105; 
38 C.F.R. §§ 20.302, 20.1103.

The veteran claims that each decision should have assigned a 
100 percent rating for his bilateral nutritional amblyopia.  
As noted, the finality of the May 1946 rating decision has 
been partially vitiated by the RO's October 2005 rating 
decision, which found CUE in the May 1946 rating decision to 
the extent that it denied a rating of 10 percent for the 
veteran's bilateral nutritional amblyopia.  Consequently, the 
RO amended the decision to grant a rating of 10 percent, but 
no higher, effective May 21, 1946.  In his November 2005 NOD, 
the veteran continued to assert that the May 1946 rating 
should have been 100 percent, and the CUE claim as to this 
rating decision, as well as the April 1947 rating decision, 
is therefore for consideration on this appeal.

The Board will therefore review the record and law that 
existed at the time of the 1946 and 1947 rating decisions, 
and determine whether there is CUE in either rating decision 
to the extent that they denied a rating higher than 10 
percent.

The record at the time of the 1946 and 1947 rating decisions 
included the following evidence.  The May 1946 Certificate of 
Disability for Discharge (CDD) discussed below, indicates 
that the veteran was a POW from March 8, 1942 to September 
19, 1945.  There is, however, an August 30, 1945 note of a 
"Royal Neth. Ind. Army" eye specialist, apparently prepared 
at or around of the time of the veteran's release from 
captivity.  That note contained a diagnosis of neuropathia of 
the optic nerve by "central neuritis," vision of 5/15 in 
the right eye and 5/20 in the left eye, incorrectable with 
lenses, central and paracentral negative scotomas, normal 
optic discs, but slight muscular edema in both eyes.  Also 
noted were "camp vertigo" symptoms of nystagmus, weakness 
of convergent muscles, and dizziness.  A September 19, 1945 
clinical record contained a diagnosis of atrophy of the optic 
nerves, bilateral, cause undetermined, moderate.  A September 
22, 1945 progress note indicates that the veteran's vision 
was 20/70 bilaterally.  A September 25, 1945 progress note 
indicated pallor of both optic discs suggesting optic 
atrophy.   

An October 4, 1945 Medical Board report indicated that the 
onset of diplopia was in December 1942, followed by blurring 
of vision, and that vision improved slightly with improved 
diet.  Examination showed vision of 20/60 in the right eye 
and 20/100 in the left eye.  Fundus examination showed pallor 
of both discs suggestive of optic atrophy secondary to optic 
neuritis, especially of the left eye.  The diagnosis was 
atrophy, optic nerves, bilateral, cause undetermined, 
moderate.  The Medical Board found that the veteran was unfit 
for further duty in that theater, and recommended that he be 
transferred for further treatment.

An October 1945 hospital clinical record contains a diagnosis 
of atrophy of the optic nerves, bilateral, cause 
undetermined, moderate.  A subsequent October 1945 hospital 
clinical record contains a diagnosis of chorioretinitis, 
bilateral, central, moderate, due to malnutrition while a 
POW.  Bilateral 20/50 vision was noted.  An October 1945 
examination report reflects vision of 20/70 bilaterally.  As 
to whether the veteran was permanently incapacitated for 
active service, the response was "questionable," and the 
defect specified was optic atrophy.  

A November 5, 1945 opthalmologic examination report indicated 
that the veteran had blurring of vision since he was a POW, 
that his vision with 1 percent homatropine was 20/60 
bilaterally, and that his far vision without correction was 
20/50 bilaterally.  As to the media and fundus, there was 
suggestion of some slight bilateral macular pigment 
disorganization; otherwise the fundi appeared healthy.  The 
cornea were clear with no increased vascularization.  Both 
eyes were white, with no evidence of epithelial disturbance.  
The vitreous anteriorly with slit lamp showed a thickened 
fibrillor anterior vitreous bilaterally.  The diagnosis was 
of choreoretinitis, central, bilateral, moderate, caused by 
malnutrition while a POW.  It was also notes that the central 
and peripheral fields were tested on November 13, 1945 and 
were within normal limits.  A November 7, 1945 treatment note 
indicated that the veteran had experienced the onset of 
blurring of vision while a POW, which varied with his diet, 
improving when he obtained good food and becoming worse when 
he obtained a diet deficient in the necessary calories and 
vitamins.  The note also indicated that, at that time, the 
veteran had only central blurring of vision, and that the 
rest of the eye examination was negative, except for the 
paleness of the central portion of the optic disc on each 
side.  The diagnosis was optic atrophy, mild, secondary to 
extreme malnutrition occurring while a POW.

A subsequent November 1945 examination report reflects that 
the veteran's eyes were round, regular, reacted to light and 
accommodation, visual fields roughly outlined normal, and 
extra-ocular movements were normal.  The fundi revealed a 
definite paleness of the central portion of the disc on both 
sides, with a slight discoloration around the central 
paleness on the left side, but the fundi were otherwise 
normal.  A subsequent November 1945 reexamination of the 
fundi reflects that there was degenerative change in the 
macula and typical central scolomata, bilateral.  A January 
1946 notation indicates that visual testing showed 20/50 
vision in the right eye and 20/60 in the left.  On February 
1, 1946, vision was 20/60 bilaterally.  There was no edema of 
the fundus and the condition seemed static with no activity, 
and no improvement of vision.  There was no edema of either 
macula.  A February 7, 1946 notation indicated that there was 
slight improvement of vision, with 20/50 bilaterally.  A 
February 11, 1946 notation similarly indicated 20/50 vision 
bilaterally. An April 1946 opthalmologic examination report 
indicated vision of 20/70 in the right eye and 20/100 in the 
left eye.  A May 15, 1946 clinical record noted mild 
nutritional amblyopia resulting from being a POW from March 
1942 to September 1945, with vision of 20/50 bilaterally, 
correctable to 20/50 bilaterally.

An undated "Final Summary" noted the veteran's blurry 
vision while a POW, indicated that the blurry vision cleared 
up and recurred based on the veteran's diet, and that, since 
his liberation in September 1945, "his vision has cleared up 
very well, to the point that at the present time there is 
only some blurring of central vision.  Peripheral vision, 
however, is perfectly clear.  There is no diplopia and no 
night blindness.  No scotoma other than small central area."  
It was also noted that examination of the eyes revealed 
slight exophoria to cover test on near vision, with the 
examination otherwise normal.  A March 12, 1946 opthalmologic 
examination report indicated vision of 20/40 in the right eye 
and 20/50 in the left eye.  Examination of the fundus was 
normal.   There are also April 30, 1946 visual field testing, 
with one millimeter and five millimeter white targets.  An 
undated ophthalmologic examination report reflects that the 
veteran's vision was 20/50 bilaterally without correction, 
and retinoscopy readings of 20/50 in the right eye and 20/70 
in the left eye.  External examination was normal and, as to 
the media and fundus, slight pallor was noted temporally in 
both eyes, a pigment deposit of 1x1 millimeter on the 
temporal side of the right disc at 9 o'clock, there was good 
tonal reflex and no degeneration seen.

A CDD sheet indicated that the veteran had diseases of the 
eyes and annexa, other than blindness, and chorioretinitis, 
bilateral, central, moderate due to malnutrition from 
inadequate diet while a POW.  The May 1946 CDD indicates that 
the veteran was found unfit for service because mild, 
bilateral nutritional amblyopia secondary to deficient diet 
while a POW, that he had bilateral vision of 20/50, not 
correctable, and that he was incapacitated by reason of 
defective vision in both eyes.

Shortly after service, Dr. Gourley, a private physician, 
wrote that an eye examination showed defective central vision 
of less than 20 percent, which rendered the veteran unable to 
accept any employment.

The above is the evidence that was before the RO at the time 
of the May 1946 rating decision.  Subsequent to that 
decision, and prior to the April 1947 rating decision, the 
veteran underwent February and March 1947 VA examinations.  
The February 1947 VA eye examination report indicates that 
20/20 in the right eye and 20/70 in the left eye.   The 
history section noted that the veteran had about three 
attacks of blindness lasting less than 24 hours after he was 
a POW, and examination of the eyes was normal, except for 
peripheral radial striae of the lens, red spots in the 
maculae of the retina, and rather pale optic discs 
temporally.  The diagnosis was central scotoma, 2 degrees in 
the right eye to 3 degrees in the left eye.  The prognosis 
noted that macular changes could be seen with ophthalmoscope, 
believed to be the same type as reported previously, of 
unknown etiology.  On the March 1947 VA examination, the 
veteran complained of pain in both eyes after close work and 
refractive error that remained static in the past year.  
Uncorrected vision was 20/50 in the right eye and 20/70 in 
the left eye, and corrected vision was 20/40 in the right eye 
and 20/50 in the left eye.  The diagnosis included defective 
vision of both eyes not corrected.

At the time of the veteran's initial May 1946 claim, and the 
1946 and 1947 rating decisions, 38 C.F.R. § 4.2062 (1938 & 
Supp. 1946-1947) listed the rates of payments for various 
listed and unlisted disabilities, but the actual criteria for 
evaluating disabilities of the eyes (as well as other 
specified disabilities) were contained in VA's Schedule for 
Rating Disabilities, 1945 edition ("the 1945 Schedule").  
In the introductory section to the criteria for rating 
disabilities of the organs of special sense, the 1945 
Schedule indicated that, with regard to examination of visual 
acuity, "The best distant vision obtainable after best 
correction by glasses will be the basis of rating," except 
where there was a significant difference between the two 
eyes.  See Schedule, p. 51, No. 4.  As to impairment of 
central visual acuity, diagnostic codes (DCs) 6000 through 
6031 provided for ratings of various disabilities of the eye, 
DCs 6050 through 6062 provided for combinations of 
disabilities entitled to special monthly compensation, DCs 
6063 through 6079 provided for ratings for impairment of 
central visual acuity based on the vision is each eye, DC 
6080 provided for ratings for impairment of field vision, and 
DC 6090 provided for ratings for impairment of muscle 
function.  In its May 1946 rating decision, the RO wrote that 
service connection was established for condition of the eyes, 
but the requirements for the minimum 10 percent rating were 
not met.  The RO did not indicate on the rating sheet the 
diagnostic code under which the veteran's bilateral 
nutritional amblyopia was rated, but simply noted visual 
acuity of 20/50 bilaterally and assigned a rating of 0 
percent.  In its October 2005 revision of the May 1946 rating 
decision, the RO noted that bilateral vision of 20/50 
warranted a 10 percent rating under the law in 1946.  The 
Board notes that DC 6078 of the 1945 Schedule provides that a 
10 percent rating is warranted where vision in each eye is 
20/50; thus, the RO was correct that this degree of central 
visual acuity warranted a 10 percent rating in 1946.  The 
April 1947 rating decision indicated that an increased rating 
was warranted for the veteran's bilateral nutritional 
amblyopia, and the accompanying rating sheet indicated that a 
10 percent rating was warranted under DC 6079 based on visual 
acuity of 20/40 in the right eye and 20/50 in the left eye.  
The Board notes that DC 6079 of the 1945 Schedule did in fact 
provide for a 10 percent rating where visual acuity in one 
eye was 20/40 in one eye and 20/50 in the other eye; thus, 
the RO was correct that this degree of visual acuity 
warranted a 10 percent rating in 1947.

In his August 2005 letter and November 2005 NOD, the veteran 
made various arguments as to why there was CUE in the May 
1946 and April 1947 rating decisions.  He noted the service 
medical records indicating that he had defective vision and 
central scotomas of both eyes, the fact that his May 1946 CDD 
indicated that he was discharged because he was 
"incapacitated by reason of defective vision in both eyes," 
the diagnosis in the March 1947 VA examination of defective 
vision in both eyes and central scotomas, and that a VA 
physician questioned the rating decision and ordered a 
reexamination to be retroactive to April 1, 1947.  He argued 
that the RO's main mistake was in ignoring the June 1948 
rating decision, which contained the notation, "Review 
6/7/49," and the January 1949 rating decision "approving R 
&PR 6060" for his bilateral amblyopia, reflect that a 100 
percent rating was warranted for his bilateral nutritional 
amblyopia in 1946 and 1947.  He also noted that he has lost 
his central vision, as indicated by Dr. Ellenberger in April 
1978.

Initially, the Board notes that a CUE claim must be 
considered on the basis of the record and law that existed at 
the time of the adjudication in question.  See Damrel v. 
Brown, 6 Vet. App. at 245.  Thus, to the extent that the 
veteran's arguments are based on documents that were not 
before the RO and that the RO could not have known about at 
the time of the 1946 and 1947 adjudications, these arguments 
must be rejected as a matter of law.  The Board appreciates 
the fact that the veteran has cited, and attached to his 
correspondence, the correct diagnostic codes applicable to 
the rating of disabilities of the eyes at the time of the 
1946 and 1947 rating decisions.  Moreover, the veteran is 
correct that, under the 1945 Schedule, DC 6060 provided for a 
100 percent rating for blindness in both eyes having only 
light perception and loss of use of one hand, and that DC 
6062 provided for a 100 percent rating for blindness in both 
eyes having only light perception.  However, although the RO 
did in fact refer to "R & PR 6060(A)" in the January 1949 
rating sheet, and it also cited this same regulation in its 
July and November 1947 rating sheets, in each instance, this 
regulation was cited at the end of a line relating to dental 
outpatient treatment.  For example, in the January 1949 
rating sheet cited by the veteran, the line reads, "OPT - 
For out-patient treatment purposes only under R & PR 
6060(A)."  The January 1949 rating sheet subsequently 
indicates, "Other complaints referable to amblyopia eye 
condition."  At no point on this, or any other rating sheet, 
to include those used in connection with the May 1946 and 
April 1947 rating decisions, is there any indication that the 
veteran's bilateral nutritional amblyopia was being rated 
under DCs 6060 or 6062, which provided in 1946 and 1947 for a 
100 percent rating where there is blindness in both eyes 
having only light perception (and, in the case of DC 6060, 
the loss of use of one hand).

In addition, even if there were evidence that the RO had used 
an erroneous rating code on the rating sheet, this would not 
be the basis for a finding of CUE, which requires clear and 
unmistakable error in an RO rating decision.  Finally in this 
regard, none of the evidence before the RO in 1946 and 1947 
indicated that the veteran had blindness in both eyes having 
only light perception; in fact, the only references to 
blindness in the record were the Final Summary reference to 
"no night blindness," the CDD sheet indicating that the 
veteran had diseases of the eyes and annexa, other than 
blindness, and the history section of the February 1947 VA 
eye examination report that indicated the veteran suffered 
about three attacks of blindness lasting less than 24 hours 
after he was a POW.  None of these references indicated that 
the veteran suffered from blindness at the time of the 1946 
and 1947 ratings.

More generally, the veteran argues that there is CUE in the 
1946 and 1947 rating decisions because the evidence reflects 
that a higher rating was warranted under the law in effect at 
that time.  The Board notes that some of the visual acuity 
findings in the service medical records, such as the October 
1945 visual acuity readings of 20/70 bilaterally and 20/100 
and 20/60, would warrant a rating higher than 10 percent 
under DC 6078 of the 1945 Schedule.  However, the evidence 
above reflects that there were multiple visual acuity test 
results before the RO at the time of the May 1946 and April 
1947 rating decisions, to include the 20/50 bilateral vision 
cited in the May 1946 rating decision and the 20/40 and 20/50 
corrected vision cited in the April 1947 rating decision.  
These visual acuity readings, as well as many others, 
warranted a 10 percent rating under 6078 and 6079 in the 1945 
Schedule, and that is the rating that was assigned in the May 
1946 rating decision (as revised by the October 2005 rating 
decision), and in the April 1947 rating decision.  To the 
extent that the veteran argues that some of the visual acuity 
readings would have warranted a rating higher than 10 
percent, this argument is a "mere disagreement with how the 
facts were weighed or evaluated," which is not a basis for a 
finding of CUE.  See Ingram v. Nicholson, 20 Vet. App. 232, 
242 (2007) (citing Damrel v. Brown, 6 Vet. App. at 245).  Cf. 
Sondel v. West, 13 Vet. App. 213, 216 (1999) (finding of CUE 
warranted where there was no evidence before the RO that 
could have supported denial of the claim on the merits); 
Bentley v. Derwinski, 1 Vet. App. 28, 31 (1990) (finding of 
CUE warranted where there was no factual basis for the RO 
denial).

Moreover, while the RO did not identify in the May 1946 and 
April 1947 rating decisions the particular visual acuity 
readings on which it based its ratings, the RO was not 
required, prior to February 1, 1990, to specify in its rating 
decisions the evidence considered and the reasons for the 
disposition; consequently such silence in the RO decision 
cannot be taken as showing a failure to consider evidence of 
record and thereby provide a basis for a CUE claim.  Crippen 
v. Brown, 9 Vet. App. 412, 421 (1996).  

In addition, to the extent that the veteran argues that 
subsequent physician opinions either finding fault with prior 
physician's analysis of his eye symptomatology or otherwise 
indicating the severity of either his visual acuity or other 
eye symptomatology, such physician opinions cannot provide 
the basis for a finding of CUE.  Cf. Allin v. Brown, 6 Vet. 
App. 207, 214 (a VA examiner's failure to follow VA 
physician's guide does not warrant a finding of CUE).

Finally, the veteran has not otherwise identified any visual 
field or other eye examination results that would have 
warranted a different decision by the RO in its May 1946 or 
April 1947 rating decisions, and the Board therefore need not 
analyze such examination results.  See Phillips v. Brown, 10 
Vet. App. 25, 31 (citing Fugo, 6 Vet. App. at 43-44) (merely 
to aver that there was CUE in a case is not sufficient to 
raise the issue); Caffrey, 6 Vet. App. at 382 (claimant must 
specify what the error is and why, if the purported CUE had 
not been made, the result would have been different).

The Board is cognizant of, and sympathetic to, the serious 
eye disabilities that the veteran suffered as a result of 
malnutrition while a POW, but it is bound in its decisions by 
the applicable statutes and regulations.  38 U.S.C.A. 
§ 7104(c) (West 2002); 38 C.F.R. § 20.101(a) (2007).  
Moreover, the benefit-of-the doubt rule does not apply when 
adjudicating a CUE claim.  See Russell, 3 Vet. App. at 314.  
The above evidence and analysis reflects that nothing in the 
record or law that existed at the time of the RO's May 1946 
or April 1947 rating decisions warrants a finding of CUE in 
the assignment of a 10 percent rating for the veteran's 
bilateral nutritional amblyopia in those rating decisions (to 
include the revision of the May 1946 rating decision by the 
RO's October 2005 rating decision).  The veteran's CUE claims 
as to the May 1946 and April 1947 rating decisions that 
assigned a rating of 10 percent, but no higher, for his 
bilateral nutritional amblyopia, must therefore be denied.


ORDER

Reversal or amendment of the May 1946 RO rating decision that 
granted service connection for bilateral nutritional 
amblyopia, secondary to deficient diet suffered while a POW 
and, as amended by the October 2005 RO rating decision, 
assigned a rating of 10 percent, but no higher, is denied.

Reversal or amendment of the April 1947 RO rating decision 
that assigned a rating of 10 percent, but no higher, for 
bilateral nutritional amblyopia, secondary to deficient diet 
suffered while a POW, is denied.




____________________________________________
N. R. ROBIN 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


